Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-2 in the reply filed on 9/29/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation " the step of measuring one or more of.. " There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey, et al. (US 8906745 B1) in view of Konno  (US 20110097828 A1) in view of  Boyle et al. (US 20090191690 A1) in view of Fitzgarld (US 20190019728 A1) in view of Karaki (JP 2010087842 A)


    PNG
    media_image1.png
    348
    496
    media_image1.png
    Greyscale

Regarding claim 1, Lindsey et al. discloses a method of processing a wafer 14 having devices formed in respective areas on a face side thereof that are demarcated by a plurality of crossing projected dicing lines on the face side (Lindsey figs. 1-2), comprising: 
a wafer 14 unit forming step of forming a wafer unit having a wafer, a tape 16, and an annular frame 18, the tape being affixed to a reverse side of the wafer and having an outer circumferential portion affixed to the annular frame (Lindsey figs. 1-2); 
a dividing step, before or after the wafer unit forming step, of dividing the wafer along the projected dicing lines into a plurality of device chips (Lindsey et al. Col. 1, 3, 4); 
a pick-up step of picking up one at a time of the device chips from the wafer unit after the wafer unit forming step and the dividing step (Lindsey et al. Col. 4 line 25).

Lindsey et al. provides a generic overview of the conventional singulation of semiconductor chips.  Conventional steps include placing a wafer on a tape supported by a frame, simulating (sawing/etching/scribing/etc..) and using conventional pick-and-place to select ideal (inspected) chip to be transferred from the tape.  Lindsey however does not provide details of the inspecting as claimed.

At the time of the invention it was known in the art to measure and inspect devices during production.  It was known to perform these steps before or after process steps  and to log/record the info in order to produce known good devices.

Regarding the distinguishing step, at the time of the invention it was a known option to distinguish the good chips from the defective chips and store the results by some form of storing means.  For generic support see Konno which describes distinguishing good and defective chips and storing the results by placing marks on defective chips (Konno ¶5),  Konno further teaches the results data may be stored as a data map for a Pick- and Place apparatus/process.  In view of Konno it would be obvious to one of ordinary skill in the art to modify a generic dicing process as described in Lindsey to include the known option and capability of .before the pick-up step, of inspecting properties of the devices to distinguish acceptable devices and defective devices among the devices and storing distinguished results, since applying a known technique to a known device ready for improvement to yield predictable results  is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Regarding the measuring step, at the time of the invention it was known to measure flexural strength of diced chips.  For support see Boyle et al. which teaches dicing as wafer into chips on a tape suspended on an annular frame.  As taught after singulation (i.e. etching step after dicing) each die is measured by a test for flexural strength.  In view of Boyle et al. should one of ordinary skill in the art desire a specific flexural strength value for a die, flexural strength would be obvious measurement to preform during the processing as claimed, since applying a known technique to a known device ready for improvement to yield predictable results  is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385).

    PNG
    media_image2.png
    699
    1047
    media_image2.png
    Greyscale

Regarding the limitation of “the step of measuring [sic] one or more of chipping, reverse side roughness, and side surface roughness of the device chip picked up in the pick-up step if the device chip includes an acceptable device” is unclear.  There is a lack of antecedent basis as written.  It is assumed the claim is intended to mean:  the step of measuring further includes one or more….  

At the time of the invention chipping, surface roughness and edge roughness were know common measurement routinely performed to characterized quality of devices in production.  For support see Fitzgerald ¶5 and claim 5.

Background/Summary
[0005] In one embodiment of the present invention, a singulation process is monitored and at least in part controlled based on the assessment of features found in images of singulated IC devices captured by an inspection system. In these images, the peripheral edges of the devices may be identified and segments of these edges may be compared to segments of edges of adjacent devices to identify discrepant portions of these edge segments. Discrepancies that are of interest may include, but are not limited to, roughness, chips, delaminations, and misalignment. This same technique can be used to determine whether the separated edges of an IC device are properly positioned and aligned with the edges of a central portion of the IC device. Singulation process variables such as feed rates, temperatures, pressures, and alignment may be modified accordingly.
Claims
6. The method of characterizing a singulation process of claim 5 further comprising: determining a roughness of each of the profiles of the predetermined portions of the peripheral edge of the first and second IC devices; determining whether the roughness of either of the profiles of the predetermined portions of the peripheral edge of the first and second IC devices exceeds a predetermined threshold that defines an acceptable level of quality; and, identifying whether the roughness of either of the profiles of the predetermined portions of the peripheral edge of the first and second IC devices differs by more than a predetermined threshold which defines an acceptable level of quality.

In view of Fitzgarld it would be obvious to one of ordinary skill in the art at the time of the inventio to measure chipping and/or roughness of singulated die, as this was one of the known measurements routinely selected at the time of the invention to sort and determine good and defective devices.

The cited art is silent upon specifically fracturing the device chip if the device chip includes a defective device on the basis of the distinguished result.  It is inferred that defective devices will be discarded.  Specifically fracturing defective devices would be obvious functional equivalent easily selected by one of ordinary skill in the art.  For a generic example of one of ordinary skill in the art specifically explicitly teaching to break (i.e. fracture) a defective chip see Karaki (Abstract)  
Abstract
PROBLEM TO BE SOLVED: To provide a jig for breaking a piezoelectric vibration chip, a breaking apparatus and a defective product breaking system.

At the time of the invention in view of Karaki, it would be obvious to one of ordinary skill in the art to bread defective chips during a production process.  Simple breaking of defective chips would prevent possible mix-up and inclusion of defective chips with good chips.  As provided by Karaki, speck devices for the purpose were known and used at the time of the invention.

In view of Konno, Boyle et al.,   Fitzgarld and,  Karaki it would be obvious to modify Lindsey with the measuring, inspection and recording of properties and defects during and after singulation of die and then subsequently breaking of any defective devices , since applying a known technique to a known device ready for improvement to yield predictable results  is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385).
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey, et al. in view of Konno Boyle et al.  Fitzgarld in view of Karaki in view of Marte et al. (JP 2010087842 A)

Regarding claim 2, Lindsey, et al. (US 8906745 B1) in view of Konno Lindsey, et al. in view of Konno Boyle et al. Fitzgarld  in view of Karaki Boyle et al. Fitzgarld in view of Karaki teach the method of processing a wafer according to claim 1, however are silent upon specially stating the known good device may be placed in to a storage tool.  At the time of the invention this would be one of the known expectations of what to do with a identified and picked up known good chip.  See Mare et al. ¶40.  
[0040] In particular, although the invention was described above with respect to semiconductor dies, it may be used for any kind of chip, including any essentially a flat slab of material or materials that is picked from any kind of supply carrier, in particular a tape or belt, and placed onto a target location, in particular on a chip, substrate, tape, belt or a storage means.

As disclosed in Marte known good chips that have been inspected may be placed  on or into a target location that may be a chip, substrate, tape, belt or storage means.   As such, even though Konno, Boyle Fitzgarl, and/or Karaki may not explicitly recite placing a known good chip into a storage tool, as acknowledged in Marte et al , further including a storing step, after the measuring step, of storing the device chip picked up in the pick-up step into a chip storage tool if the device chip includes an acceptable device.

When there is a design need or market pressure to solve a problem (i.e. storing identified good chips) and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



10/18/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822